Citation Nr: 0003347	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 23, 1983 to 
February 23, 1984.

This appeal initially arose from a January 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia (RO), which reopened the 
claim for service connection for lumbar scoliosis, and denied 
it on the merits.

In a decision dated in August 1997, the Board of Veterans' 
Appeals (Board) denied service connection for back 
disability.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 1999, the parties submitted a Joint Motion For Remand 
and For A Stay Of Proceedings.  In an order dated in July 
1999, the Court granted the motion, and vacated the Board 
decision which had denied the benefit sought on appeal.  
[citation redacted].  
A copy of the joint motion and the Court's Order have been 
incorporated into the veteran's claims folder.

The Board notes that irrespective of the January 1992 RO 
determination reopening the veteran's claim for service 
connection for back disability, it will adjudicate the 
initial issue of new and material evidence in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As the RO 
adjudicated de novo a reopened claim in the decision on 
appeal, the veteran is not prejudiced by the Board's own de 
novo adjudication at this time.  


FINDINGS OF FACT

1.  An unappealed April 1984 rating decision denied service 
connection for lumbar scoliosis.  

2.  Evidence added to the record since the final April 1984 
rating decision, when viewed in conjunction with the evidence 
previously of record, is new and so significant it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for back 
disability is not plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 
3.156(a) (1999).

2.  The veteran's claim for service connection for back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran maintains, in substance, that he incurred a back 
disability while in the service, caused in part by a 
rappelling accident and in part by carrying bleachers.  He 
alleges that current medical evidence rebuts a 1984 finding 
by a Medical Board that his back disability is developmental 
or congenital in nature.  As the veteran continues to suffer 
from a back disability, a favorable determination is 
requested.

A.  Whether new and material evidence has been submitted.

As a preliminary matter, the Board notes that in January 1992 
the RO decided the veteran's new and material evidence claim 
under a standard which has since been overruled by the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) in Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  In light of the Board's 
favorable determination in this regard, the veteran is not 
prejudiced by the initial analysis of his new and material 
evidence claim under the new case law by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

An April 1984 RO decision denied service connection for low 
back disability.  The decision found that the veteran's back 
disability had pre-existed service and was not aggravated by 
his service.  

The April 1984 rating decision became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  See 
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the previously denied claim.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen a 
previously finally denied claim, the second step requires a 
determination of whether the claim is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well-grounded, 
the adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters, 12 Vet. App. at 206-207.  If the claim is well-
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

Evidence of record at the time of the April 1984 rating 
decision consisted of the veteran's service medical records.  
They show that at the time of clinical examination for 
entrance into service, in August 1983, the veteran reported 
having been in a motor vehicle accident in early August 1983, 
prior to active duty.  Clinical examination of the spine was 
unremarkable on entrance examination.  Although the veteran 
complained of back pain in November 1983, the findings on a 
consult examination in January 1984 were normal regarding his 
back.  Additional examination conducted later in January 1984 
resulted in a diagnosis of thoracolumbar scoliosis, by X-ray.  
A Medical Board found that the veteran had scoliosis of the 
spine due to old Scheuermann's disease, and that such 
physical disability pre-existed active duty.  

Evidence submitted since the April 1984 RO decision consists 
in part of a duplicate copy of service medical records, 
received in December 1991, previously of record in April 
1984.  VA regulations provide that where new and material 
evidence to reopen a claim consists of a supplemental report 
from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to the Department of Veterans 
Affairs.  38 C.F.R. § 3.156(c) (1999).  As the service 
medical records received in 1991 are duplicate of that 
previously of record, they are not new evidence per §  
3.156(c).

Significantly, however, the additional evidence also includes 
the report of an August 15, 1983 (pre-service) emergency 
department medical record from Obleness Memorial Hospital.  
The report reflects the veteran reported he had struck his 
forehead on a windshield the previous Saturday, with a 
complaint of headache and continuous pain since.  No 
reference to back trauma or clinical findings or complaints 
relative to the back were noted.  The diagnosis was 
cephalalgia secondary to trauma.  The additional evidence 
received also included a VA physician's opinion, and 
addendum, dated in July and August 1996, as to the nature and 
etiology of current back disability.  

Clinical evidence dated contemporaneous with the veteran's 
disability status within days prior to service, as well as a 
competent medical opinion as to any relationship between 
current back disability and service, address factors critical 
to the establishment of the claim for service connection.  As 
the August 15, 1983 private emergency department medical 
report, and 1996 VA physician's opinion and addendum were not 
previously of record at the time of the April 1984 RO denial, 
they are new evidence.

In this case, the Board concludes that additional evidence 
received since the last prior final denial of the claim for 
service connection for back disability was not previously 
available to the RO at the time of the April 1984 rating 
decision, and is so significant, it must be considered, in 
connection with evidence previously assembled, so as to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for service connection for back 
disability is reopened.

B.  Entitlement to service connection for back disability.

Turning to the reopened claim of entitlement to service 
connection, the Board notes that a claimant with active 
service may be granted service connection for disease or 
disability when the evidence reflects that the disease or 
disability was either incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (1999).

The VA's regulatory presumption of sound condition on 
entrance to service provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for back 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the reopened 
claim for service connection for back disability to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Clinical records dated prior to service, in August 1983, are 
negative for any complaints or findings relative to 
disability of the spine.  At the time of examination for 
entrance into service, the veteran completed a medial history 
report wherein he denied he had, or had had recurrent back 
pain.  The report of clinical examination for enlistment, in 
1983, reflects the spine was clinically evaluated as normal 
at that time.  As the record contains no clinical 
demonstration of a back disability identified prior to, or on 
examination for entrance to service, the veteran is presumed 
to have been in sound condition, relative to a back 
disability, on entrance to service.  There exists no clear 
and convincing evidence of record to rebut such presumption.

Turning to the veteran's service medical records, the Board 
notes that the National Personnel Records Center (NPRC) has 
been contacted several times, and all of the veteran's 
service medical records have been associated with the claims 
file.  They are negative for any complaints or evidence of an 
injury to the back incurred while on active duty.  As noted 
above, the veteran's service medical records show that the 
veteran initially complained of back pain in November 1983, 
and was provided a consult examination in January 1984.  The 
report of the January 1984 consult examination reflects that 
the veteran did not report having incurred any injury while 
on active duty, and on physical examination no abnormality of 
the spine was noted.  He was referred to a psychiatric 
examination during which he was again silent regarding any 
back injury. 

Two days later, the veteran complained of sharp pain down his 
spine when he turned his head.  He did not report any injury.  
Sensory examination revealed decreased sensation of the spine 
to pin prick, from the neck to the coccyx.  The impression 
was numbness of the spine of unknown etiology.  

Four days later, on January 26, 1984, the veteran complained 
of back aches which had started during the last part of his 
basic training.  Radiographic examination of the lumbar and 
thoracic spine segments were interpreted as showing 
dextroscoliosis of the lumbar and thoracic spine, as well as 
loss of height at T8, characterized as probable Scheuermann's 
disease.  There was irregularity of the endplates of several 
mid and lower thoracic vertebral bodies, noted as 
characteristic of juvenile kypho-scoliosis.  The veteran was 
noted as having thoracic dextroscoliosis, and increased tonus 
of the lumbar muscles on separation examination in January 
1984.

A Medical Board determined in January 1984 that the evidence 
as a whole showed that the veteran had spinal scoliosis, due 
to old Scheuermann's disease that pre-existed service.  The 
Medical Board recommended that the veteran be discharged from 
service.  The veteran signed a form DA 3947 in February 1984 
acknowledging that he was being separated because of 
scoliosis of the spine due to old Scheuermann's disease that 
pre-existed service.  

Turning to post-service evidence, the claims file contains 
statements by [redacted], dated in March 1992 and 
October 1992, who reported he had been in the same platoon 
and bunked beside the veteran during basic training at Fort 
Sill, Oklahoma.  Mr. [redacted] stated that the veteran had been 
in perfect health until he hurt himself repelling.  
Reportedly, the veteran complained of sharp back pain but did 
not pursue treatment because of fear of his drill sergeant.  
It was stated that the veteran had later had to carry 
bleachers for 50 yards, about 10 different times.  
Reportedly, the veteran complained to Mr. [redacted] that the 
resulting pain was nearly unbearable.  

Correspondence from the veteran's mother, [redacted], 
dated in October 1992, states that the veteran was healthy 
and active before entering the service.  She reported he had 
injured his back during service, and has since had pain and 
depression and been unable to work.


The record also contains evidence of private and VA post-
service medical treatment.  The veteran provided all his 
doctors with a history of having injured his back during 
active duty while rappelling.  He usually reported that the 
accident occurred during basic training, but once he reported 
that it occurred during the invasion of Grenada and resulted 
in a fall of 100 feet.  

The veteran was treated at Our Lady of Bellefonte Hospital in 
January 1992 for chronic back pain that prevented him from 
sleeping.  Medical reports dated in January 1992 by Jose L. 
Rodriguez, M.D., note that the veteran provided a history of 
being told when he left the service that he had compression 
fractures at T7 and T8.  Dr. Rodriguez ordered x-rays, which 
he believed showed a compression fracture at T6 and T7.  
However, he believed that a subsequent MRI examination of the 
thoracic spine did not show compression fractures.  There was 
an abnormality at T6, a slight compression, as well as some 
encroachment of the neural foramen bilaterally at C5 and C6 
with a degenerative bulge.

The veteran complained of chronic back pain in February 1992 
at a VA medical center (VAMC), seeking refills of medication 
for back pain.  The assessment was chronic back pain.  

A December 1992 report by Colin M. Craythorne, M.D., noted 
that a radiographic examination showed that the veteran had 
mild wedging of the mid thoracic vertebrae.  Dr. Craythorne 
could not determine if this was developmental or the result 
of trauma.  It was reported the veteran had minimal 
scoliosis.

The veteran went to the VAMC complaining of back pain in 
January 1994, a few days following a motor vehicle accident.  
Radiographic examination of the thoracic spine was negative 
for compressed fracture, and showed that normal curvature and 
alignment were maintained.  The impression was mild 
degenerative changes in the mid thoracic vertebrae, no 
fracture or dislocation was seen.  Radiographic examination 
of the cervical spine resulted in an impression of no 
fracture, no dislocation, and degenerative disk disease 
narrowing at C5 and C6.  A February 1994 treatment notes 
provides an impression of chronic back pain.  

The veteran was treated at the emergency room at Our Lady of 
Bellefonte Hospital in June 1995 for back pain after he 
stepped in a hole in the ground.  Radiographic examination of 
the thoracic spine was negative, and the veteran was 
diagnosed with back strain.  The veteran was again treated at 
the hospital's emergency room in July 1995 after he flipped 
his riding mower.  Radiographic examination of the thoracic 
spine was negative.  The impression was back pain.  

The veteran was provided a VA examination in July 1996, which 
included a review of the entire claims file.  The veteran 
provided a history of an inservice back injury while 
repelling.  He reportedly fell 20-25 feet and had immediate 
muscle spasm.  He has since had chronic pain.  He complained 
of constant pain in the mid-back between the shoulder blades; 
that his legs went numb on certain positions; and that pain 
radiated down his right arm when he turned his head that 
direction.  

On physical examination, the veteran had mild tenderness on 
palpation of the thoracic vertebra and interspinal spaces.  
The veteran had exaggerated dorsal kyphosis, which was 
correctable somewhat voluntarily and did not appear to be 
fixed.  A mild thoracic scoliosis convexity to the left was 
noted, which persisted when the veteran bent forward.  Range 
of motion findings were provided in degrees for the veteran's 
dorsolumbar and cervical spine segments, along with objective 
evidence of pain on motion.  Radiographic examination, 
consisting of two views each of the thoracic spine and 
lumbosacral spine, was normal.  The diagnoses were chronic 
pain syndrome, and postural and mild structural deformities 
of the spine, not evident on x-ray.  

The VA examiner stated that he observed scoliosis and 
increased thoracic kyphosis.  It was opined the findings in 
the veteran's service medical records supported the diagnosis 
of scoliosis due to old Scheuermann's disease, as noted at 
the veteran's discharge from service, but are also consistent 
with compression fractures.  The examiner stated that he 
reviewed the veteran's claims file and found no evidence of 
compression fractures except by the veteran's own history.  
Finally, the examiner expressed the opinion that 
disagreements between various examiners may be explained by 
the veteran's varying symptoms levels, and his varying 
efforts during examinations. 

In an addendum dated in August 1996, the VA examiner 
clarified his earlier diagnostic impression.  It was reported 
that the veteran had no ratable disability, that any thoracic 
spine abnormality was primarily postural, and that any 
structural abnormality was subtle and mild, if present, and 
would not cause significant disability (emphasis in 
original).  It was opined that although the veteran gave 
evidence of cervical radiculopathy due to cervical spine 
degenerative joint disease, both by history and MRI findings, 
the VA examination was not supportive of ongoing disability 
(emphasis in original).  

Based on a thorough review of the record, the Board finds 
that there is no evidence that the veteran was diagnosed with 
or treated for any back disability during active service, 
other than a congenital disorder.  Congenital disorders are 
not disabilities for the purposes of VA compensation.  
38 C.F.R. § 3.303(c) (1999).  Furthermore, the most recent 
medical examination, which included a review of the veteran's 
entire medical record, demonstrated that the veteran has 
never fractured any thoracic vertebrae, and indeed has no 
current ratable disability of the thoracic or cervical spine.

The Board recognizes assertions made by the veteran and his 
lay witnesses that he suffers from a back disability he 
incurred while on active duty, and does not have and has 
never had a congenital back disability.  However, while they 
are competent to describe their observations relative to the 
veteran's physical health, as laypersons they are not 
competent to provide opinions requiring medical knowledge, 
such as a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, their 
assertions do not constitute credible or probative evidence 
of an inservice back injury, or a current back disability 
related to injuries incurred during his active duty.


Moreover, the Board finds that the diagnosis of scoliosis in 
service, as due to old Scheuermann's disease, does not 
constitute clear and convincing evidence to rebut the 
presumption of soundness relative to a back disorder, on 
entrance into service.  The Board finds that the history of 
congenital back disability, as noted in January 1984 
treatment reports, is not more probative than the negative 
clinical examination for entrance to service.

Nevertheless, regarding entitlement to service connection 
based on aggravation of a pre-existing congenital back 
disability, the Board finds that the testimony provided by 
the veteran's mother is material insofar as it shows that the 
veteran never appeared to have a back problem until after 
service.  However, neither the veteran or his mother are 
competent to provide a medical opinion that any pre-existing 
congenital back disability underwent a permanent, chronic 
aggravation during his service.  Id.  

In fact, there are no post-service medical opinions or 
clinical findings in the record that the veteran's active 
service permanently and chronically aggravated any pre-
existing congenital back disability, increased the severity 
of the underlying pathology, or represented anything other 
than normal, temporary or intermittent flare-ups on use.  
Hunt, 1 Vet. App. at 297; Verdon, 8 Vet. App. at 536-537.  As 
noted above, some private and VA post-service treatment 
records include contemporary clinical findings regarding the 
veteran's spine.  Yet, these records do not provide any 
competent medical opinion, or support any finding, that any 
preexisting congenital back disability underwent permanent 
aggravation during his active service.

By contrast, the July 1996 examination report and addendum 
are probative evidence that any preexisting congenital back 
disability was not aggravated.  They provide the only medical 
opinions and findings based on a complete review of the 
entire medical record.  They tend to show that the veteran's 
military service did not permanently aggravate any congenital 
back disability: on examination, the veteran had no ratable 
disability of the thoracic or cervical spine, and if any 
structural abnormality even existed it was subtle and mild 
and would not cause any significant disability.  The examiner 
summarized that the examination results did not support a 
finding of ongoing disability.  

In reaching the determination that the veteran's claim is not 
well-grounded, the Board recognizes that this issue is being 
disposed of in a manner that differs from that used by the 
RO.  The Board has, therefore, considered whether the veteran 
has been given adequate notice to respond, and if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In light of his failure to meet 
his obligation in the adjudication process by not submitting 
adequate evidence and because the outcome would be the same 
whether the claim was treated as not well-grounded or 
adjudicated on the merits, the Board concludes that he has 
not been prejudiced by this approach.  See generally 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

The veteran's claim for service connection for back 
disability is reopened, and to this extent the appeal is 
granted.

Evidence of a well-grounded claim for service connection for 
back disability not having been received, the appeal is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

